United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-3794
                                 ___________

Ronald L. Schade,                       *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Phelps County Sheriff’s Department,     *
                                        *
             Defendant,                 *
                                        *
Thomas L. Nutt, Sheriff,                *
                                        *
             Appellee,                  *
                                        *   Appeal from the United States
Timothy E. Hoeft, County Attorney;      *   District Court for the
John Doe, Officers 1-3; John Doe,       *   District of Nebraska.
Jailer-Officer; Unknown Offner,         *
Judge,                                  *   [UNPUBLISHED]
                                        *
             Defendants,                *
                                        *
Brad Butler, Jailer,                    *
                                        *
             Appellee,                  *
                                        *
Russ Nedreg, Jailer,                    *
                                        *
             Defendant,                 *
                                        *
Penny Gregg, Sheriff; County of         *
Phelps, Nebraska; County Jail of Phelps *
County, Nebraska; Unknown Deputies *
and Jailers, County Jail of Phelps        *
County, Nebraska,                         *
                                          *
              Appellees,                  *
                                          *
Steven Jensen, of the Sheriff’s           *
Department of Buffalo County,             *
Nebraska, Individually, And in His        *
Official Capacity; Beth Sheiers, Deputy *
Sheriff for Buffalo County, Nebraska, *
Individually and In Her Official          *
Capacity; David Butler, Deputy Sheriff *
for Buffalo County, Nebraska;             *
Individually, and In His Official         *
Capacity; Buffalo County, Nebraska, A *
Political Subdivision As Such, And As *
Respondent Superior; Connie Johnson, *
Jailer, Phelps County Jail, Individually, *
And In Her Official Capacity; Aaron       *
Pistulka, Jailer, Phelps County Jail,     *
Individually, And In His Official         *
Capacity; Janice Groth, Jailer, Phelps *
County Jail, Individually, And In Her *
Official Capacity; Joyce Way, Sergeant, *
Phelps County Jail, Individually, And *
In Her Official Capacity; Bryan           *
Hanson, Deputy Sheriff of Phelps          *
County, Nebraska, Individually And In *
His Official Capacity; Gene Samuelson, *
Deputy Sheriff of Phelps County,          *
Nebraska, Individually And In His         *
Official Capacity,                        *
                                          *
              Defendants.                 *
                                    ___________



                                      -2-
                            Submitted: September 29, 2005
                               Filed: October 12, 2005
                                ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Nebraska inmate Ronald L. Schade appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record and considered the parties’ arguments, see Jolly v. Knudsen, 205 F.3d 1094,
1096 (8th Cir. 2000) (standard of review), we find no basis for reversal. We also
deny Schade’s motion for appointment of counsel.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                       -3-